Order entered October 6, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00827-CR
                              No. 05-21-00828-CR

                    PRESTON OLIN BURKLEY, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F20-40748-P & F20-40749-P

                                   ORDER

      This appeal was set for oral argument on September 27, 2022, and counsel

for appellant and the State were present. Before argument, appellant’s counsel

apprised the Court that he had to attend to a medical emergency. Thereafter, the

Justices on the panel conferred off the record and determined that oral argument

would not significantly aid them in determining the legal and factual issues

presented in the appeal.
     Accordingly, we ORDER the appeal submitted without oral argument on

September 27, 2022.


                                      /s/   CRAIG SMITH
                                            JUSTICE